Notice of Allowance
Claims 1-8 and 10-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive. 

For claim 1:
 Applicant argues that while Kawamoto mentions "at the arc recurrence time 103, the initial control time 108 is set by the time setting part 15 with the arc recurrence time 103 as the starting point," (see Kawamoto, 4:30-33), Kawamoto is silent as to the initial control time 108 being set "based on the at least one of energy, heating, or maximum current" of a short circuit. Instead, as mentioned above, Kawamoto describes the period as a "given period" or "set given period," indicating that there is no relationship to "energy, heating, or maximum current" of a short circuit, or any other variable. Examiner respectfully agrees.
The closest prior art would be Daniel et al (2013/0264323). Daniel teaches generating a control waveform having a background phase, a peak phase, and a short circuit phase. However, Daniel does not teach regulating at least a duration of a short response phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a next short circuit phase of the first one of the plurality of cycles.


For claim 15: 
Applicant argues that the combination of Daniel and Kawamoto fails to teach or suggest regulating at least a duration of a short response phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a next short circuit phase of the first one of the plurality of cycles. Examiner respectfully agrees.
The closest prior art would be Daniel et al (2013/0264323). Daniel teaches generating a control waveform having a background phase, a peak phase, and a short circuit phase. However, Daniel does not teach regulating at least a duration of a short response phase of the first one of the cycles based on the at least one of energy, heating, or maximum current of at least the short circuit of the second one of the plurality of cycles to control a next short circuit phase of the first one of the plurality of cycles.
The second closest prior art would be Kawamoto et al (US 7,598,475). Kawamoto teaches regulating the peak current phase of the control waveform. However, Kawamoto does not teach regulating at least a duration of a short response 

For claim 8:
The cited prior art does not disclose, teach, or suggest the control waveform comprising a plurality of successive cycles, the plurality of cycles each comprising a background phase, a peak phase following the background phase and having at least one of a higher current or a higher voltage than the background phase, and a short circuit phase following the peak phase, the short circuit phase comprising a short circuit between an advancing welding wire electrode and a weld puddle.
The closest prior art would be Daniel et al (US 2013/0264323). Daniel teaches generating a control waveform having a background phase, a peak phase, and a short circuit phase. However, the background phase, the peak phase, and the short circuit phase are not in the exact sequence as the claimed invention.

For claim 21:

The cited prior art does not disclose, teach, or suggest control circuitry coupled to the power supply and configured to: control generation of the controlled pulsed waveform, the waveform comprising a plurality of successive cycles, the plurality of cycles each comprising a background phase, a peak phase following the background 
The closest prior art would be Daniel et al (US 2013/0264323). Daniel teaches control circuitry coupled to the power supply and configured to: control waveform having a background phase, a peak phase, and a short circuit phase. However, the background phase, the peak phase, and the short circuit phase are not in the exact sequence as the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761